United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                       October 6, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 04-51208



                               JOHN ADAIR,

                                   Petitioner-Appellee-Cross-Appellant,


                                   VERSUS


  DOUG DRETKE, Director, Texas Department Of Criminal Justice,
               Correctional Institutions Division,

                                   Respondent-Appellant-Cross-Appellee.




           Appeal from the United States District Court
     For the Western District of Texas, San Antonio Division
                             (5:04-CV-353 )

Before JONES, DeMOSS, and OWEN, Circuit Judges.

PER CURIAM:*

     The parties cross-appeal the magistrate judge’s grant of

habeas   to    petitioner   John   Adair    and    the   magistrate’s     order

reinstating good time credits, lost by Adair as a result of prison

disciplinary proceedings against him.             We GRANT the Appellant’s

motion to supplement the record and DISMISS the appeal and Adair’s

cross-appeal as moot.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                     FACTUAL AND PROCEDURAL BACKGROUND

     Adair was convicted of burglary of a habitation with intent to

commit theft while under the influence of an illegal drug, based

upon his guilty plea in the courts of Texas on February 1, 1989.

Adair was sentenced to fifteen years’ imprisonment and did not

challenge his conviction.               Adair completed a Substance Abuse

Treatment        Program     (“SATP”)     and    was    released    on   mandatory

supervision on May 1, 1998.                Adair later tested positive for

cocaine use, in violation of parole conditions; and his parole was

revoked on September 21, 2001.                 Adair was again assigned to the

custody     of    the      Texas   Department      of   Criminal    Justice     (the

“Department”) and to SATP.            Between September 23 and October 27,

2003, Adair was found guilty by the Department of refusing to

participate in SATP activities, including counseling sessions,

essay assignments, and completion of the treatment plan.                      At the

disciplinary hearings, Adair admitted his refusal to participate

and argued he was no longer required to participate because he had

refused SATP by signing a refusal of parole.                       The Department

determined Adair violated the Department’s rule that an inmate

assigned to a treatment program must participate in the program.

The disciplinary proceedings resulted in a forfeiture of 275 days

of good time credits.

     Adair       filed      grievances,    arguing      the   Department      lacked

authority under Texas law to punish him for refusing to participate



                                           2
in SATP because he signed a refusal of parole.                  Each of Adair’s

disciplinary actions was upheld by the Department because: unit

assignments are determined by the Department, and therefore Adair’s

assignment to SATP was proper; an inmate must participate in a

treatment program while assigned to the program; the disciplinary

charges were appropriate to the offenses; the guilty verdict was

supported by a preponderance of evidence; Adair pleaded guilty; due

process requirements were satisfied; and the punishment fell within

the Department’s guidelines.

      Adair did not file a petition for writ of habeas corpus with

the state courts of Texas.           On April 14, 2004, he filed his

petition for writ of habeas corpus in district court, under 28

U.S.C.   §   2254.    Adair    alleged     in   his   petition    that    he   was

transferred on August 6, 2003, to the LeBlanc Unit for drug

treatment as a condition for release on parole.            He alleged that he

refused parole “for legal reasons,” and signed two refusal forms.

Despite his refusal, Adair received several disciplinary charges

for his refusal to participate in the SATP.             Adair claimed his due

process rights were violated based upon the arbitrary revocation of

his   state-created    right    to   his    good      conduct    time    and   the

Department’s alleged failure to offer him a refusal of SATP until

after he had been found guilty of the disciplinary infractions.

Adair argued that Texas Government Code § 501.0931(h) created a

liberty interest in the termination of SATP and being released from

the treatment housing unit upon an inmate’s refusal to participate

                                      3
in the SATP program.         Adair also claimed his right to equal

protection was violated because he was not treated the same as

other similarly situated inmates.

     The parties consented to proceed before a magistrate judge,

who entered an order granting Adair’s petition.                 The magistrate

judge concluded that Adair was not required to exhaust his claims

in a state habeas petition because the claims related to loss of

good time credits could not have been raised in state court and

because   Adair’s   filing    of    grievances        before   the   Department

satisfied the exhaustion requirement. The magistrate judge ordered

the Department to restore 275 days of Adair’s good time credits

based upon the conclusion that the Department’s deprivation of

Adair’s   good   time   credits    was       an   arbitrary,   capricious,   and

irrational state action, infringing upon Adair’s state-created

right not to be arbitrarily or capriciously deprived of good time

credits and Adair’s Fourteenth Amendment substantive due process

rights.

     Both parties filed Rule 59(e) motions to alter or amend the

judgment.   The magistrate judge denied Adair’s Rule 59 motion and

granted, in part, the Department’s, amending the judgment to order

the Department to restore only 255 days of good time credits to

Adair.    The reduction of restored time was calculated based upon

the determination that twenty days of credits was punishment for

refusal to obey an order and related to institutional security, as

opposed to refusal to obey the SATP.              Based upon this distinction,

                                         4
the magistrate amended the judgment and denied restoration of those

twenty days of credits.

       The Government filed a notice of appeal to both the original

and amended judgments.          Adair filed a notice of appeal and a

request for Certificate of Appealability, which was denied by the

magistrate judge.       Adair cross-appeals, despite the magistrate

judge’s denial of COA and even though Adair has not filed a request

for COA to this Court.

                                 DISCUSSION

       We must dismiss both the State’s appeal and Adair’s cross-

appeal as moot.      “A controversy is mooted when there are no longer

adverse parties with sufficient legal interests to maintain the

litigation.      A    moot    case   presents    no   Article   III    case   or

controversy, and a court has no constitutional jurisdiction to

resolve the issues it presents.”           Goldin v. Bartholow, 166 F.3d
710,    717   (5th     Cir.    1999)    (internal      citations      omitted).

“Accordingly, an actual, live controversy must remain at all stages

of federal court proceedings, both at the trial and appellate

levels.    That is, the requisite personal interest that must exist

at the commencement of the litigation (standing) must continue

throughout its existence (mootness).”           De la O v. Hous. Auth. of El

Paso, 417 F.3d 495, 499 (5th Cir. 2005) (internal quotation marks

and citations omitted).

       Whether an appeal is moot is a jurisdictional issue because it


                                       5
implicates Article III’s requirement of a live case or controversy.

Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).        This

Court must raise the question of mootness sua sponte when, as here,

it is not raised by a party, and the Court reviews the question de

novo.   See Donovan v. Air Transp., Dist. Lodge No. 146, 754 F.2d
621, 624 (5th Cir. 1985); see also Bailey, 821 F.2d at 278.

     By motion to supplement the record, which is hereby GRANTED,

the Department informs the Court that Adair has been released to

mandatory   supervision      and     provides   Adair’s   certificate

demonstrating such release.        This Court has held that a federal

prisoner’s appeal from the denial of a § 2241 petition, seeking

expungement of disciplinary reports and restoration of good time,

was moot because the Court could not provide the requested relief

and the prisoner did not allege he would be subject to future

adverse consequences.     Bailey, 821 F.2d at 278.    Similarly here,

Adair does not allege that in the wake of his release to mandatory

supervision he will be subject to future adverse consequences

related to his petition.    As the restoration of good time credits

sought by Adair and granted in part by the magistrate served to

accelerate his release date, the relief granted by the magistrate

and appeals from that judgment have no continuing relevance after

Adair’s release.

     Texas law confirms that Adair’s claims and the relief sought

are now moot.      His good credit time will not carry over to a


                                     6
subsequent confinement.       See TEX. GOV’T CODE ANN. § 498.004(b).           “On

the revocation of parole or mandatory supervision of an inmate, the

inmate forfeits all good conduct time previously accrued.”                    Id.;

see also Ex parte Henderson, 645 S.W.2d 469, 472 (Tex. Crim. App.

1983) (en banc).        In the context of a loss of federal good time

credits, we have concluded that the possibility of a future federal

confinement would have been unaffected by lost good time credits.

Bailey, 821 F.2d at 278-79.         There, the lack of a potential future

adverse affect on the petition rendered the appeal relating to the

loss of the credits moot.          Id.    Similarly here, under Texas law,

Adair has no claim that he might continue to suffer “collateral

consequences” from the loss of good credit time alleged in his

instant petition or that he might in the future be harmed by the

results of his prison disciplinary proceedings related to refusal

to attend SATP.     See Sinclair v. Blackburn, 599 F.2d 673, 675 (5th

Cir. 1979)      (citing   Carafas    v.       LaValle,   391 U.S. 234,   237-38

(1968)); see also Alwan v. Ashcroft, 388 F.3d 507, 511 (5th Cir.

2004).      Thus, Adair’s cross-appeal is moot and must be dismissed.

       With respect to the Department’s appeal from the magistrate’s

order, we must also dismiss for mootness.                The only relief sought

by the Department is the reversal of the magistrate’s order, that

is,   the    reversal   of   the   order       requiring   reinstatement      of   a

deprivation of Adair’s good time credits. As discussed above, this

relief would have no effect on either party after Adair’s release.


                                          7
Therefore, no showing has been made of a collateral consequence on

either appellant or cross-appellant from the magistrate’s order.

Accordingly, the issues raised are moot, and no article III case or

controversy   exists.   Because   we   must   dismiss   for   lack   of

jurisdiction, we do not reach and express no opinion on the

magistrate’s orders.

MOTION TO SUPPLEMENT GRANTED; CASE ON APPEAL DISMISSED AS MOOT.




                                  8